DETAILED ACTION
Amendment received 25 October 2021 is acknowledged.  Claims 1, 3, 8-9, 11-12, 14, 16, 18, and 21-23 are pending and have been considered as follows.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
in Claim 1, “in a first XY plane” replaces “is a first XY plane” in line 8;
in Claim 12, “in a first XY plane” replaces “is a first XY plane” in line 9; and
in Claim 16, “in a first XY plane” replaces “is a first XY plane” in line 10.
Authorization and appropriate extensions of time for these amendments are not required because the changes are typographical in nature rather than substantive.
Allowable Subject Matter
Claim 1, 3, 8-9, 11-12, 14, 16, 18, and 21-23 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant's arguments filed 25 October 2021 have been fully considered as follows.
Applicant argues that the rejections under 35 USC 103 should not be maintained in view of the amendments (page 10-14 of Amendment).  As a preliminary matter, it is noted that the term “bottom surface” as per the amendments is interpreted in accordance with “lower surface” as per, e.g., ¶99 as filed.  Upon further consideration of the teachings of the cited references in view of the amended claim language, the prior art rejections are not maintained.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Kato (US Patent No. 5,083,073), Huang (US Pub. No. 2005/0015175), Ogami (US Pub. No. 2012/0197438), Pettersson (US Pub. No. 2015/0176956), and Akanuma (WO 2016/039436 A1; citations to US Pub. No. 2017/0314621) disclose robot control systems and/or material deposition systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOLWERDA whose telephone number is (571)270-5747. The examiner can normally be reached M-F 8am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on (571) 272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN HOLWERDA/Primary Examiner, Art Unit 3664